Saxe, J.E, and Catterson, J.,
dissent in a memorandum by Catterson, J., as follows: I concur with the majority that the rec*426ord contains no proof whatsoever that petitioner was so incapacitated by her injuries that she was incapable of contacting an attorney so that a timely notice of claim could be filed. (See e.g. Matter of Rivera v New York City Hous. Auth., 25 AD3d 450, 451 [1st Dept 2006].) However, I disagree with the majority’s view that respondent “acquired actual knowledge of the essential facts constituting the claim,” and so I must respectfully dissent.
Petitioner’s vague and unsubstantiated allegation that she reported her accident to “the woman behind the window” is plainly insufficient to satisfy plaintiffs burden of proving that respondent acquired actual knowledge. (Matter of Barzaga v New York City Hous. Auth., 204 AD2d 163, 164 [1st Dept 1994] [“(t)he vague and unsubstantiated allegation that the condition was reported to the building superintendent some days after the accident is insufficient to warrant granting the relief sought”]; see Lopez v New York City Hous. Auth., 193 AD2d 473 [1st Dept 1993].) Even if one were to credit petitioner’s claimed reporting, there is nothing on the record that establishes that respondent had sufficient information that put respondent on notice that a claim would be filed.